Title: To James Madison from Charles Valérie de Perron, 18 November 1817
From: Perron, Charles Valérie de
To: Madison, James


Sir
Annapolis the 18th. of november 1817.
Being at the moment of reaping the invaluable advantage of your powerful recommendation to Commodore Stewart, let me be permitted to follow the dictates of my heart in testifying you the whole extent of my gratitude, and how happy I feel to be indebted to you for the kind and gracious reception I have met with. Presented under your auspices, it was Scarce possible I should not have been received favourably, but I must confess, that the readiness, complaisance, and disposition, this gentleman has Showne to me in Seconding my Views, are above my most Sanguine expectation.
The opportunity of navigating under the orders of So Distinguished and eminent an officer as the Commodore, is one of those chances which will but Seldom occur; I can therefore, entertain no doubt of a vast improvement, and the complete acquirement of that knowledge, which it is my desire to employ on a future day, for the welfare and in the Service of my Country. This is my only wish and the only end which has determined my resolution. I am with the most profound respect Sir your most humble and most obedient Servant
Charles de Perron
